 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1079 
In the House of Representatives, U. S., 
 
March 4, 2010 
 
RESOLUTION 
Congratulating the National Football League Champion New Orleans Saints for winning Super Bowl XLIV and for bringing New Orleans its first Lombardi Trophy in franchise history. 
 
 
Whereas, on February 7, 2010, the New Orleans Saints defeated the Indianapolis Colts by a score of 31 to 17 to win the National Football League (NFL) Championship;  
Whereas the Saints’ victory is the first championship in the franchise’s 43-year history;  
Whereas the 2009 season was the best in Saints franchise history, including an unprecedented 13-game winning streak;  
Whereas Saints owners Tom Benson and Rita Benson LeBlanc have invested in the success of the Saints and have been remarkable in revitalizing this storied franchise and promoting a strong and united New Orleans and Louisiana;  
Whereas Saints General Manager Mickey Loomis has been successful in building an outstanding team by drafting new players and signing key free agents;  
Whereas Doug Thornton, Senior Vice President of Stadiums and Arenas, helped the Saints return to New Orleans through his integral role in rebuilding the Superdome after Hurricane Katrina;  
Whereas Coach Sean Payton, with the help of Defensive Coordinator Gregg Williams, Offensive Coordinator Pete Carmichael, Jr., and all of the Saints’ coaching staff, led the team to its first National Football Conference (NFC) Championship and first ever Super Bowl victory through leadership and a winning philosophy;  
Whereas the Saints led the league with an average of 31.9 points and 403.8 yards per game during the 2009 regular season;  
Whereas, in the 2009 regular season, the Saints eclipsed team records in most points and most touchdowns in a season and most interceptions returned for a touchdown in a game;  
Whereas Saints quarterback Drew Brees set an NFL record by completing 70.6 percent of his passes during the 2009 regular season;  
Whereas Drew Brees, Darren Sharper, Jahri Evans, Jonathan Vilma, and John Stinchcomb of the Saints were named to the 2010 NFC Pro Bowl squad;  
Whereas Drew Brees was named the Most Valuable Player for Super Bowl XLIV;  
Whereas during Super Bowl XLIV— 
(1)the Saints accumulated a total of 332 yards;  
(2)quarterback Drew Brees passed for 288 yards, threw 2 touchdowns, and tied a Super Bowl record with 32 pass completions;  
(3)Marques Colston led the Saints in receiving with 7 catches for 83 yards;  
(4)Saints kicker Garrett Hartley set a Super Bowl record with 3 field goals of over 40 yards each; and  
(5)Thomas Morstead’s perfectly executed onside kick to start the second half and Tracy Porter's 74-yard interception for a touchdown late in the fourth quarter were integral in the Saints’ victory and will forever be remembered by the Who Dat faithful;  
Whereas Saints owner Tom Benson, during the Lombardi Trophy presentation at midfield, said “Louisiana, by the way of New Orleans, is back. And this shows the whole world. We’re back.”;  
Whereas the Saints’ motto all year has been Finish Strong;  
Whereas the Saints repeatedly have been called a beacon of hope for the city of New Orleans and a catalyst for recovery throughout Louisiana and the Gulf Coast Region;  
Whereas the Saints have positively influenced and lifted the morale of the people in New Orleans and throughout Louisiana and the Gulf Coast Region; 
Whereas the New Orleans Saints are headquartered in the 1st Congressional District of Louisiana in Metairie, Louisiana; 
Whereas ESPN’s Wright Thompson in his article Saints the Soul of America’s City captured the essence and importance of the Saints to the city of New Orleans and noted the resilience of this year’s team by stating, It’s perfect, isn’t it? The expansion team whose first roster was created from players unwanted by other teams has finally found success with a similar group.; and  
Whereas the 2009 Saints are evidence of what can be accomplished when self is set aside and a teamwork mentality is adopted by all of the players: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the New Orleans Saints, the team’s coaches and players, and the loyal members of the Who Dat Nation on winning Super Bowl XLIV; and  
(2)recognizes— 
(A)the New Orleans Saints as the soul of New Orleans; and  
(B)the significant contributions made by the team in the recovery efforts of New Orleans, Louisiana, and the Gulf Coast Region.  
 
Lorraine C. Miller,Clerk. 
